Citation Nr: 1618745	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  09-47 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating higher than 30 percent prior to May 6, 2008 and after July 1, 2008 for residuals of a right elbow injury, with nerve transposition and ulnar neuropathy.

2.  Entitlement to a rating higher than 10 percent prior to September 4, 2014 for bilateral pes planus, and in excess of 50 percent thereafter.

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).

In July 2014, the Board remanded this case for further development.

In a January 2015 rating decision, the Veteran's rating for bilateral pes planus was increased to 50 percent effective September 4, 2014.

In a February 2015 rating decision, the Veteran was awarded a temporary total rating effective May 6, 2008, based on surgical or other treatment necessitating convalescence.  This is a complete grant of the benefit sought with regard to this issue.  The prior 30 percent rating for right elbow disability was resumed on July 1, 2008.  The issue on the title page is recharacterized to reflect the remaining period.


FINDINGS OF FACT

1.  Prior to May 6, 2008 and as of July 1, 2008, the Veteran's residuals of a right elbow injury, with nerve transposition and ulnar neuropathy, was manifested by pain, numbness, tingling, some sensory loss, and a small, stable, not painful scar.  There was no limitation of motion.

2.  Prior to September 4, 2014, the Veteran's bilateral pes planus was characterized by decreased longitudinal arches, pain, and calluses.

3.  As of September 4, 2014, the Veteran's bilateral pes planus was characterized by pain, inward bowing of the Achilles tendons, extreme tenderness of plantar surfaces on both feet, pronation, and significant functional limitation during flare-ups or when the foot was used repeatedly over a period of time.

4.  As of October 29, 2014, the Veteran was unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to May 6, 2008 and as of July 1, 2008, the criteria for a rating higher than 30 percent for residuals of a right elbow injury, with nerve transposition and ulnar neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5276, 4.124a, DC 8616 (2015).

2.  The criteria for a 30 percent, but not more, disability rating for service-connected bilateral pes planus prior to September 4, 2014 have been met.  38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5276 (2015).

3.  The criteria for a disability rating higher than 50 percent for service-connected bilateral pes planus as of September 4, 2014 have not been met.  38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5276 (2015).

4.  As of October 29, 2014, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in February 2008.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  VA provided relevant examinations in February 2008, June 2008, December 2010, January 2011, September 2014, and August 2015.  These examinations, in aggregate, contained all information needed to rate the claimed disabilities.  Indeed, the examiners reviewed the objective evidence of record, documented the Veteran's current complaints, and performed thorough clinical evaluations.  Therefore, these examinations are adequate for VA purposes.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Increased Rating - Right Elbow

The Veteran was originally granted service connection for residuals of a right elbow injury with intermittent parasthesias in a March 1980 rating decision.  At that time, this disability was rated as noncompensably (0 percent) disabling effective June 30, 1979.  In a February 1982 rating decision, a temporary total rating was assigned from October 29, 1981 to December 31, 1982 for ulnar nerve transposition surgery.  After this period, the rating was returned to noncompensable (0 percent).  In an April 1992 rating decision, this rating was increased to 10 percent effective March 3, 1992.  In a February 1994 rating decision, this rating was increased to 30 percent effective December 15, 1993.  The Veteran filed his current claim for an increased rating in January 2008.  During the pendency of this appeal, the Veteran was awarded a temporary total based on surgical or other treatment necessitating convalescence from May 6, 2008, through June 30, 2008.  The following discussion will focus on the appeals period excluding this period of a temporary total rating.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Additionally, the Board must consider staged ratings where warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007)(allowing for the assignment of staged ratings when the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal).

The record shows that the Veteran is right-hand dominant.

The Veteran is currently rated under hyphenated diagnostic code 8516-8616.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Diagnostic Code (DC) 8516 provides rating criteria for paralysis of the ulnar nerve.  38 C.F.R. § 4.124a.  Under this diagnostic code, paralysis involving the ulnar nerve is rated as follows: mild incomplete paralysis warrants a 10 percent rating; moderate incomplete paralysis warrants a 30 percent rating for the major extremity; severe incomplete paralysis warrants a 40 percent rating for the major extremity; and complete paralysis, with "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened warrants a 60 percent rating for the major extremity.  38 C.F.R. § 4.124a, DC 8516.  Neuritis of the ulnar nerve is rated under DC 8616, using the DC 8516 criteria.  Id.  

Additionally, separate ratings are available for limitation of motion of the elbow.  See 38 C.F.R. § 4.71a, DC 5213.

Under DC 5205, ankylosis of the major elbow is rated 40 percent for favorable ankylosis of the elbow at an angle between 90 degrees and 70 degrees, 50 percent for intermediate ankylosis of the elbow, at an angle of more than 90 degrees, or between 70 degrees and 50 degrees, and 60 percent for unfavorable ankylosis of the elbow, at an angle of less than 50 degrees or with complete loss of supination or pronation.  38 C.F.R. § 4.71a. 

Limitation of flexion of the forearm is rated under DC 5206.  38 C.F.R. § 4.71a.  Limitation of flexion to 110 degrees is rated as noncompensably (0 percent) disabling.  Limitation of flexion to 100 degrees is rated 10 percent disabling for the major side.  Limitation of flexion to 90 degrees is rated 20 percent for the major side.  Limitation of flexion to 70 degrees is rated 30 percent disabling for the major side.  Limitation of flexion to 55 degrees is rated 40 percent disabling for the major side.  Limitation of flexion to 45 degrees is rated 50 percent disabling for the major side.  38 C.F.R. § 4.71a.

Limitation of extension of the forearm is rated under DC 5207.  38 C.F.R. § 4.71a.  
Limitation of extension to 45 degrees is rated 10 percent for the major side.  Limitation of extension to 60 degrees is rated 10 percent for the major side.  Limitation of extension to 75 degrees is rated as 20 percent for the major side.  Limitation of extension to 90 degrees is rated 30 percent for the major side.  Limitation of extension to 100 degrees is rated 40 percent for the major side.  Limitation of extension to 110 degrees is rated 50 percent for the major side.  38 C.F.R. § 4.71a.

Diagnostic Code 5208 provides that forearm flexion limited to 100 degrees with forearm extension limited to 45 degrees is rated 20 percent for the major side.  38 C.F.R. § 4.71a.

Normal range of motion for the elbow is from zero to 145 degrees.  38 C.F.R. §4.71a, Plate II.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999).

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In a July 2007 VA treatment record, the Veteran complained of continual pain, difficulty performing home duties such as mowing, sweeping, weeding and other yard work, and difficulty performing his job (as a postal worker he had to lift heavy boxes).

In February 2008, the Veteran underwent a VA examination in conjunction with this claim.  At that time he complained of right elbow pain with numbness and tingling in the right hand and some loss of strength.  He was not taking medication for this disability.  He did not have flare-ups or joint disease.  He had a brace on his right wrist and a pad on the right elbow.  He had no episodes of dislocation or recurrent subluxation and no inflammatory arthritis.  He was able to maintain his employment as a custodian despite any problems with his elbow or nerve.  He was independent in his activities of daily living (ADL) and this disability caused no impairment in his ADLs.  Physical examination revealed a 2.5 x 1.5 inch soft tissue mass (lipoma) on the anterior portion of' the joint ulnar side.  Elbow flexion was 0 to 145 degrees, supination 0 to 85 degrees, and forearm pronation 0 to 80 degrees.  All motion was nonpainful.  Repetitive motion did not change anything.  A scar was noted over the ulnar nerve proximal to the elbow to just distal.  Examination of the right hand revealed slight atrophy of the hypothenar musculature.  He did not seem to have intrinsic muscle atrophy.  There was slight decreased sensation of the right little finger as compared to the left little finger.  He had more decreased sensation of the index finger which was thought to be associated with his diagnosis of carpal tunnel syndrome.  The Veteran has not sought service connection for his carpal tunnel syndrome.  X-rays of the right elbow were normal.

In his August 2008 notice of disagreement, the Veteran stated that his right elbow disability impacted his wrist and fingers.

An October 2008 VA treatment record noted the Veteran's complaints of intermittent numbness, tingling, pain, and discomfort in his elbow and his hand.  Physical examination found a well-healed transposition scar for his right ulnar nerve transposition done several years ago (1981) and also a healed scar from his excision of the antecubital mass in May 2008.  Despite his complaints of numbness and tingling, Phalen and Tinel's sign (nerve tests) were both negative.  He had recently undergone nerve conduction studies and the results were normal.

In January 2011, the Veteran underwent another VA examination.  At that time, the Veteran reported constant sharp and tingling pain in the index and middle finger and similar intermittent pain in the elbow.  He had a dead feeling over the elbow.  He reported occasional weakness causing him to drop things or have trouble with buttons or laces.  He did not cut much meat.  He took NSAIDS for pain.  He worked as a custodian for the post office.  Physical examination found full motor strength with normal tone, bulk, dexterity, and coordination.  His right forearm circumference was equal to or larger that his left at all points measured.  He had decreased sensation to temperature on the ulnar aspect of both hands.  Pin prick sensation was decreased in the right hand consistent with C7 distribution.  This examiner found that the Veteran had no motor deficits related to the ulnar nerve.  The sensory loss was not consistent with ulnar neuropathy.  After an electromyogram (EMG) was performed, this examiner added an addendum noting that its test results were normal and improved from the April 2003 prior study.  There was no electrophysiologic evidence of an ulnar neuropathy at that time.  As such, any true sensory loss was not due to an ulnar nerve lesion at the elbow.  Previously noted motor unit changes were no longer evident and also consistent with improved nerve function.

In September 2014 the Veteran underwent another VA examination.  At that time, he reported sharp, pulsating type flare-ups of pain in the right elbow; sensation of numbness over the ulnar nerve distribution of the right forearm; and numbness and tingling extending down to involve primarily the ulnar two digits of the right hand.  Occasionally he had numbness and tingling of his entire hand.  He also felt that the mass (lipoma) was recurring in the surgical site.  He had not returned for follow-up regarding this.  Increased use of the right arm such as with pushing, pulling, gripping and holding the steering wheel while driving was bothersome.  The Veteran worked for the post office but was on light duty due to multiple problems, including his right elbow.  He planned to medically retire in October 2014.  

His right elbow range of motion was flexion to at least 145 degrees with pain at 145 degrees or greater and full extension without objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with no change in range of motion.  He had functional loss in that there was pain on movement.  The Veteran had localized tenderness or pain on palpation of joints/soft tissue of the right elbow.  He had normal strength in elbow flexion and extension.  There was no ankylosis.  The Veteran did not have flail joint, joint fracture and/or impairment of supination or pronation.  He had not undergone a total elbow joint replacement.  He had a recurrent soft tissue mass of the medial antecubital region which is about the size of a half dollar.  The Veteran's right elbow disability did not result in functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Imaging studies did not find arthritis.  A MRI in 2004 reported lipoma anteromedial.  This was thought to be a benign structure.  This disability impacted the Veteran's ability to work in that increased use of the right arm such as with pushing, pulling, gripping and holding the steering wheel while driving is bothersome.  This examiner found that DeLuca/Mitchell provisions could not be clearly delineated.  The examiner stated that outside of the clinical setting, the Veteran could potentially have further limitation in range of motion, potentially have an increase in the amount of pain and potentially have further decrease in functional capacity during flare ups and/or with repetitive motion/use over time.  However, these parameters could not be estimated and/or expressed as additional loss in degrees of motion without resorting to mere speculation.  These metrics could not be obtained, measured or objectively quantified as the examiner did not have access to the Veteran for obtaining such metrics when the Veteran was outside of the clinical arena.

The Veteran also underwent a September 2014 VA peripheral nerves examination.  At that time, he reported constant pain in the right elbow and ulnar side of the hand.  He had tingling in the ulnar side of the hand and sometimes his whole hand felt numb.  He sometimes would lose his grip on things.  His handwriting had changed, but he was still able to write.  He had trouble tying laces tight and with buttons.  He did not cut much meat.  He took witch hazel and tramadol for pain.  His symptoms included mild constant pain, mild paresthesias and/or dysesthesias, and mild numbness.  He had full muscle strength and no atrophy.  He had normal bulk, tone, dexterity, and coordination.  His deep tendon reflexes were normal.  Sensory was intact to fine touch, vibration, and position.  There was no allodynia or hyperpathia.  The Veteran did not have any trophic changes attributable to peripheral neuropathy.  His gait was normal.  This examiner found mild incomplete paralysis of the right radial, median, and ulnar nerves.  This disability did not result in functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The Veteran had an associated scar but it was not painful, unstable, or affecting a total area greater than 39 square centimeter (six square inches).  Temperature sense was decreased in a glove distribution.  This disability did not impact the Veteran's ability to work.

In August 2015 the Veteran underwent another VA examination with the September 2014 examiner.  Since the last exam, the Veteran reported increased numbness and tingling of the ulnar two digits of the right hand.  He stated that he was also told that he had carpal tunnel syndrome and he wore a glove on the right hand.  His right elbow remained sensitive and tender.  He had a little soreness on bending the elbow.  His range of motion was normal.  Pain was noted on examination but it did not result in or cause functional loss.  There was no evidence of pain on weight bearing.  There was objective evidence of localized tenderness or pain on palpation in that there was mild olecranon tenderness to palpation.  The Veteran was able to perform repetitive use testing with no change in range of motion.  He was not being examined immediately after repetitive use over time or during a flare up and so the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  This examiner was unable to say, without resorting to mere speculation, whether pain, weakness, fatigability or incoordination significantly limited the Veteran's functional ability with repeated use over a period of time.  The Veteran's right elbow had full muscle strength and no atrophy.  The Veteran also had a history of lipoma removal from right antecubital fossa in 2008.  There was a recurrence of the antecubital mass which has been slowly increasing in size over the years.  The Veteran had an associated scar along the ulnar aspect of the right upper arm, elbow, and forearm, but it was not painful, unstable, or affecting a total area greater than 39 square centimeters (six square inches).  This disability affected his ability to work in that he would have restrictions on repetitive and heavy lifting with the right arm.

The Veteran also underwent an August 2015 VA peripheral nerves examination.  At that time, the Veteran reported constant throbbing in the right hand; his second and third fingers into the hand above the wrist tingle and get numb.  He felt that his grip was weak, some in the wrist and elbow.  He had trouble getting laces tight and buttoning was slow.  He got cramps in the hand.  He took methocarbamol and trolamine salicylate for pain.  The Veteran had mild right upper extremity numbness attributable to a peripheral nerve condition, but no constant or intermittent pain or paresthesias or dysesthesias.  He had full muscle strength and no atrophy.  The examiner noted slight weakness in hand intrinsics with normal tone, bulk, dexterity, and coordination.  His deep tendon reflexes were hypoactive for all joints tested.  Sensory examination results were normal and intact to fine touch, vibration, and position.  Temperature sense was decreased in patchy fashion in neither peripheral nerve nor root distribution in the right hand and forearm.  Pin prick sensation was decreased in the distal right ulnar and proximal right median distributions.  There was no hyperpathia, allodynia, or trophic change in the right upper extremity.  His gait was normal.  This examiner found mild incomplete paralysis of the right radial, median, and ulnar nerves.  This disability did not result in functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The Veteran had an associated scar but it was not painful, unstable, or affecting a total area greater than 39 square centimeter (six square inches).  A January 2011 EMG study found the Veteran's right upper extremity to be normal.  This disability did not impact the Veteran's ability to work.  Ultimately, the examiner found mild incomplete weakness in right ulnar hand muscles.  There may have been mild incomplete sensory loss but this was not consistent with elements of both median, ulnar, and C8 components.  There was no clinical evidence to support presence of a neuropathic pain syndrome.

The current 30 percent rating under DC 8616 reflects moderate incomplete paralysis of the ulnar nerve.  See 38 C.F.R. § 4.124a.  In order to warrant the next higher rating the record must show symptoms equivalent to at least severe incomplete paralysis of the right ulnar nerve.  See 38 C.F.R. § 4.124a, DC 8616.  This is not shown here.  Instead, the Veteran's residuals of a right elbow injury, with nerve transposition and ulnar neuropathy include pain, numbness, tingling, and some sensory loss.  The Veteran reported subjective loss of grip strength, but objective testing consistently found full muscle strength and no atrophy in the arm, with the exception of the February 2008 examination report which notes some atrophy in the hypothenar musculature.  However, all of the subsequent examinations note the absence of atrophy in the arm.  Moreover, nerve conduction studies have all been within normal limits.  Finally, the 2014 and 2105 VA examiners found no more than mild incomplete paralysis of the ulnar nerve.  Thus a rating higher than 30 percent is not warranted.

The Board has considered whether a separate rating is warranted for limitation of motion.  Imaging studies did not find arthritis and the record repeatedly shows full range of motion with objective evidence of pain noted at the end of the range.  This is insufficient to warrant a separate compensable rating based on limitation of motion under DC 5205-5208, 5213.  See 38 C.F.R. § 4.71a.  Repetitive testing did not result in any additional limitation of motion or additional functional loss.  Thus, an increased rating pursuant to DeLuca is not warranted.  Likewise, the evidence of record does not show impairment of flail joint or nonunion or malunion of the radius or ulna, which precludes rating under DC 5209-5212.  See id.

The Board notes the Veteran's contention that his recurring lipoma is associated with this right elbow disability.  While the relationship is unclear in the medical evidence of record, the Board notes that benign skin neoplasms are rated based on impairment of function of the affected body part.  See 38 C.F.R. § 4.118, DC 7819.  Impairment of elbow function, regardless of cause, has already been considered above.  See also Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)(holding that if it is not possible to distinguish disability caused by service-connected conditions from that caused by a non-service-connected disorder, the entire disability is treated as if caused by service connected conditions).

Finally, the Board notes that the Veteran's residuals of a right elbow injury also include a surgical scar, but this scar was not painful, unstable, or large (more than six square inches).  As such there is no basis for a separate compensable rating based on this associated scar.  See 38 C.F.R. § 4.118, DC's 7801, 7802, 7804, 7805.

Increased Rating - Pes Planus

The Veteran was originally granted service connection for bilateral pes planus in a July 2008 rating decision.  At that time, this disability was rated as 10 percent disabling effective March 1, 2006.

The Veteran's pes planus is currently rated under Diagnostic Code (DC) 5276.  See 38 C.F.R. § 4.71a.  Under this diagnostic code, moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Prior to September 4, 2014

In his March 2006 claim, the Veteran reported pain and discomfort in his feet and shins due to this disability.  He reported that he had been prescribed orthopedic shoes.

A July 2007 VA treatment record notes the Veteran's complaints of foot pain and his use of arch supports.

In July 2008, the Veteran underwent a VA examination in conjunction with his service connection claim.  At that time he was diagnosed with bilateral pes planus with callosities.  He complained of pain, but denied hyperhidrosis, paresthesias, skin breakdown, swelling, cold sensitivity, changes in skin color, or disturbances of nail growth in either foot.  He was treated by a podiatrist in December 2006 for painful calluses.  He had not worn customized shoes, but had been prescribed customized shoe inserts.  He did not wear them regularly, so they had minimal effect on his foot pain.  He reported flare-ups twice per month with excessive standing and walking.  He denied any swelling or weakness in his feet.  He was working full-time at the post office.  His foot pain required him to take frequent breaks but has had no detrimental effect on his job performance.  Physical examination found normal color and no swelling.  The Veteran had full dorsalis pedal pulses.  Calluses were noted on both feet.  There was no unusual shoe wear.  There was mild decrease in the longitudinal arches, with slight pronation of the left foot.  There was no instability or pain with passive movement of forefoot, midfoot, or hindfoot.  The Achilles tendons were well aligned, with no tenderness on manipulation.  The toes moved normally and had no deformities.

In his August 2008 notice of disagreement, the Veteran stated that he did not believe that his swelling, callosities, and pain were properly considered.

A September 2008 VA podiatry consult noted the Veteran's complaints of constant foot pain that occasionally interfered with his ability to work.  He also reported painful lesions.  Physical examination found bilateral edema.  Hyperkerotic tissue was noted to the plantar aspect of the feet.  His medial arches were decreased bilaterally.  He was diagnosed with bilateral pes planus, verruca (plantar wart), neuropathy pain, and possible peripheral vascular disease.

The Veteran underwent another VA examination in December 2010.  At that time, he complained of pain in both feet, a burning sensation on the heel and toes of the right foot and a knot on the middle of the left sole.  The right foot had swelling, but no redness.  He also complained of lack of endurance in his right foot, but there was no clear fatigability.  The left foot had stiffness and swelling, but no weakness or clear heat.  He reported that his foot felt warm and there was lack of endurance.  The right foot frequently flared up to 7/10 pain and the left foot to 9/10.  The exact frequency was unclear because the Veteran later said pain was constant.  Precipitating factors for flare-ups were walking, running, jumping, and standing.  He relieved his foot pain with medication, menthol cream, and foot soaking.  The Veteran also complained of a burning sensation on the toes of the feet and a throbbing sensation on the soles and this occurred at rest, standing and walking.  Treatment for both feet includes nonsteroidal anti-inflammatory drugs, muscle relaxers as needed, menthol cream as needed, and periodic soaks of the feet.  This all helped somewhat and he was unaware of having any side effects.  The Veteran did not use crutches, braces, or corrective shoes, but did use shoe inserts, which helped.  At times, when the feet were severely problematic, he would use a cane and this helped somewhat.  He had no history of hospitalization or surgery for his feet.  He had superficial trimming of calluses.  The Veteran was employed as a custodian for the postal service and had missed work because of his feet.  Foot pain also prevented him from working as thoroughly as he should.  He could perform the activities of daily living, but his feet were painful at all times.  He reported being able to stand approximately 1.5 hours and walk approximately one mile.  He denied any history of neoplasia.  Physical examination found callouses on both feet.  There was no clear tenderness over the mid foot on the right or over the metatarsal head on the right.  There was a cutaneous and tender knot in the left mid foot.  There was no objective evidence of painful motion, edema, instability, or weakness.  His gait was normal.  There was no evidence of skin breakdown or unusual shoe wear.  There were no vascular changes and the pulses were normal.  There was normal coloration to the feet.  There was no evidence for hammertoes, high arch, claw foot or other deformity.  There was a very subtle and very mild decrease in the longitudinal arches of both feet.  Weight-bearing and non-weight-bearing alignment of the Achilles tendon was normal.  There was no abnormality in tendon alignment necessitating correction.  There was no pain on manipulation of the Achilles tendon.  There was no valgus variation detected.  There was no forefoot or mid foot malalignment and so there could be no correction.  There was no instability or pain with passive movement of either forefoot, mid foot or hind foot.  There was a very subtle left hallux valgus with, at most, five degrees of angulation.  There was active motion in the metatarsophalangeal joint of both great toes.  The remainder of the toes moved normally and there was no deformity.  The Veteran was diagnosed with minimal bilateral pes planus.  The examiner noted that burning sensation that the Veteran reported was not a finding for flat feet and was not related to his flat feet in any way, shape, or form.  Likewise, the small cutaneous knot in the mid foot on the left side was not related to the occurrence of flat feet and the pain that the Veteran exhibited was predominantly due to the nodule, calluses, and the burning sensation in the toes.  None of these are related to the flat feet.  This examiner was unable to determine the extent of any additional limitation of motion, pain, and functional incapacity during a flare-up.

Based on the above, the Veteran's bilateral pes planus was characterized by decreased longitudinal arches and pain prior to September 4, 2014.  He used custom shoe inserts.  This is consistent with the current 10 percent rating.  See 38 C.F.R. §4.71a, DC 5276.  The record shows calluses on the bilateral feet, but the cause of these calluses is subject to debate.  Although the December 2010 VA examiner found that these calluses were not related to the Veteran's flat feet, the July 2008 examiner found that they were.  Resolving doubt in the Veteran's favor, the Board accepts the reported calluses as part of his disability picture for bilateral pes planus.  As such, the criteria for a 30 percent rating have been met.  See id.  In order to warrant the next higher rating of 50 percent, the evidence must show pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, that was not improved by orthopedic shoes or appliances.  See id.  None of these symptoms were present.  As noted above, the medical evidence showed, at most, a mild decrease in the longitudinal arches and the Achilles tendon was noted to be well-aligned with no pain on manipulation.  Thus, the Veteran's bilateral pes planus warrants a 30 percent, but not more, rating prior to September 4, 2014.

As of September 4, 2014

In September 2014 the Veteran underwent another VA examination.  At that time, he was diagnosed with bilateral flat feet and bilateral plantar fasciitis.  The Veteran reported painful weight bearing, particularly upon first arising in the morning.  He was limited in standing and walking to no more than 20 minutes at a time.  He had been given molded inserts for his shoes from the VA, which provided some relief but he still had residual pain of both feet.  He used a cane primarily due to his back but it also helps his feet.  The Veteran worked for the post office but was on light duty due to multiple problems, including his feet.  The Veteran had pain in both feet that was not accentuated on manipulation.  There was no indication of swelling on use.  He did not have characteristic calluses.  He had tried orthotics, but remained symptomatic.  The Veteran had extreme tenderness of plantar surfaces on both feet that was improved by orthopedic shoes or appliances.  Both feet had decreased longitudinal arch height.  Neither foot had objective evidence of deformity, marked pronation, or weight bearing line falling over or medial to the great toe.  There was no lower extremity deformity other than pes planus causing alteration of the weight bearing line.  Both feet had inward bowing of the Achilles tendon.  The Veteran did not have marked inward displacement and severe spasm of the Achilles tendon on manipulation of either foot.  Both feet had pain on physical examination that contributed to functional loss.  Functional loss was associated with pain on weight bearing, disturbance of locomotion, and interference with standing.  There were additional functional limitations with standing or walking in that he was unable to do either for more than 20 minutes at a time, but no other functional loss during flare-ups or after repeated use.  The Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to this disability.  There were no associated scars.  He used a cane regularly for his back but said that it also helped his feet.  These disabilities did not result in functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Imaging studies did not find arthritis.  These disabilities impacted his ability to work.

In August 2015 the Veteran underwent another VA examination with the same examiner.  The Veteran was now retired from the post office and in receipt of Social Security Administration Disability benefits for his various problems.  Physical examination results were largely the same.  The examiner noted mild to moderate tenderness of the plantar aspect of both feet, greatest in the heel pad region, and mild to moderate pronation of both feet.  The Veteran's pain with weight bearing was found to significantly limit functional ability during flare-ups or when the foot was used repeatedly over a period of time.  These disabilities impacted his ability to work in that he was limited to no more than short periods of weight bearing.

As of September 4, 2014, the Veteran's symptoms included pain, inward bowing of the Achilles tendons, extreme tenderness of plantar surfaces on both feet, pronation, and significant functional limitation during flare-ups or when the foot was used repeatedly over a period of time.  This is consistent with the current 50 percent rating.  See 38 C.F.R. § 4.71a, DC 5276.  This is the highest rating available under this DC 5276.  The Board has considered whether a higher rating is available under another diagnostic code.  In Copeland v. McDonald, 27 Vet. App. 333 (2015) the Veteran's Court rejected the contention that DC 5284 (other foot injuries) was a "catch-all" provision under which any service-connected foot disorder, or combination of service-connected foot disorders, could be properly rated.  Specifically, the Court stated that "[t]o hold that DC 5284 applies to the other eight listed foot conditions would essentially render those DCs redundant."  Copeland at 338.  Thus, the Board finds no other applicable code that would entitle the Veteran to a higher rating for this disability.

Extraschedular Considerations

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that neither the first nor second Thun element is satisfied here.  The rating criteria reasonably describe the Veteran's disability levels and symptomatology, which include sensory impairment of the right elbow and pain, calluses, inward bowing of the Achilles tendons, extreme tenderness of plantar surfaces on both feet, pronation, and significant functional limitation during flare-ups or when the foot was used repeatedly over a period of time for the bilateral pes planus.  Moreover, the respective rating criteria provide graduated scales for these disabilities based on a finding that the described symptoms are mild, moderate, or severe, which allows for higher ratings for more severe symptoms.  Thus, these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  Additionally, although no limitation of motion of the right elbow was found, the Board also considered the applicability of additional diagnostic codes that contemplated functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Thus, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's right elbow disability or bilateral pes planus because the rating criteria reasonably describe his disability levels and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The Veteran is already in receipt of a temporary total rating for surgical or other treatment necessitating convalescence from effective May 6, 2008, to June 30, 2008.  The record does not show any other period of hospitalization.  To the extent that these disabilities have interfered with his employment, the Veteran is granted TDIU below.  The Board finds, therefore, that the Veteran's service-connected disabilities do not otherwise result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. §3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

Finally, the Board has considered whether the Veteran is entitled to a total rating based on individual unemployability (TDIU) prior to February 18, 2015, the effective date of the current award of TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Here, the Veteran indicated his intention to medically retire at the time of his September 2014 VA examination.  He then retired at the end of October 2014.  Thus, the Veteran raised the issue of TDIU in conjunction with the current claim.

The Board notes that the Veteran has been granted TDIU during the pendency of this appeal.  The current effective date of February 18, 2015, is the date his formal claim for TDIU was received.  As this is not the entirety of the claims period, the Board will now address whether TDIU was warranted earlier during this period.

TDIU may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  Here, the Veteran met the schedular requirement as of September 4, 2014.  In his June 2015 TDIU application, the Veteran indicated that he had last worked on October 29, 2014.  The September 2014 examiner noted that the Veteran was on light duty status awaiting medical retirement.  He reported painful weight bearing and limitation of standing and walking to no more than 20 minutes.  This examination report is consistent with a finding that the Veteran became unemployable at the time of his medical retirement from the post office.  As such, TDIU is warranted as of October 29, 2014.


ORDER

A rating higher than 30 percent prior to May 6, 2008, and after July 1, 2008 for residuals of a right elbow injury, with nerve transposition and ulnar neuropathy is denied.

A rating of 30 percent, but not more, for service-connected bilateral pes planus prior to September 4, 2014 is granted.

A rating higher than 50 percent for service-connected bilateral pes planus as of September 4, 2014 is denied.

TDIU is granted effective October 29, 2014.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


